Matter of Teixeira v Spota (2015 NY Slip Op 05688)





Matter of Teixeira v Spota


2015 NY Slip Op 05688


Decided on July 1, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 1, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
L. PRISCILLA HALL
JEFFREY A. COHEN
JOSEPH J. MALTESE, JJ.


2015-02612

[*1]In the Matter of Daniel Teixeira, petitioner,
v Thomas J. Spota, etc., et al., respondents. Christopher J. Cassar, Huntington, N.Y., for petitioner.


Thomas J. Spota, District Attorney, Riverhead, N.Y. (Grazia DiVencenzo of counsel), respondent pro se.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Michelle R. Lambert of counsel), for respondent William J. Condon.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of prohibition, in effect, to prohibit the respondents from enforcing an order issued by the respondent William J. Condon, a Justice of the Supreme Court, Suffolk County, dated October 23, 2014, denying the application of the petitioner, a defendant in a criminal action entitled People v Teixeira, pending in the Supreme Court, Suffolk County, under Indictment No. 724/14, to participate in a judicial diversion program (see CPL 216).
ADJUDGED that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The petitioner seeks, in effect, to prohibit enforcement of an order dated October 23, 2014. This proceeding was not commenced until March 31, 2015. Accordingly, it must be dismissed as time-barred (see CPLR 217; Matter of Holtzman v Marrus, 74 NY2d 865; Matter of Levy v Reitz, 118 AD3d 702).
CHAMBERS, J.P., HALL, COHEN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court